Title: John Adams to Elbridge Gerry, 12 December 1784
From: Adams, John
To: Gerry, Elbridge


        
          My dear Sir.
          Auteuil near Paris December 12: 1784.
        
        I know not whether you intend to serve in Congress again or not: but whether at Trenton, or Boston or Marblehead it would be very bad oecomony, in me, not to write, you, because I have ever found your Letters replete with Information and the most judicious Reflections.
        Dr: Franklin is so bad with the Stone, that he has not been to Versailles nor Paris these twelve months; he has ventured to Auteuil, three or four times to dine with me, but the last Time he suffered such cruel Tortures in coming and going, that he seems determined to venture out no more unless in a Sedan. Mr: Jefferson has been a

long time ill and confined, so that I have been much employ’d as a go between Passy and Paris. The Dr: has appeared to me, a long time to wish to go to England whether to see his Friends or to consult Physicians and be cut for the Stone, I know not— Mr: Jefferson is not so fond of going, and I am much averse to the Plague and Fatigue of the Journey, if it could be avoided. But we are all willing to go if necessary, and the British Ministry insist upon it. Mr: Hayle the Secretary of the British Legation told me at Versailles frankly that his Court would never treat here, and this I believe. but whether they will invite us to London, we must wait to see. They have formally made the Proposition that Congress should send a Minister to St: James’s. This Congress will consider. Our affairs suffer for Want of somebody in England, but it will be to no Purpose, to send any one there to starve and be laugh’d at, on two Thousands a Year. Jefferson is an excellent hand. You could not have sent a better. he appears to me to be infected with no Party Passions or national prejudices, or any Partialities but for his own Country.
        I have never answered particularly, your most friendly & instructive Letters, nor those of Mr: Osgood. I really could not do it. I could not do it without entering into Discussions which related to Gentlemen with whom I have acted. I have received one way or another extracts of two or three Letters of Dr: Franklin, which relate to me—the most unprovoked, the most cruel, and the most malicious misrepresentations, which ever were put upon Paper. I scorned to put my Pen to Paper in my own Vindication— I was determined to rest my Cause upon what was known to Congress, and my own Character, let the Consequence be what it would.
        Mr: Laurens had printed Pamphlets in Europe, in which I saw myself treated in a manner I did not expect from that Quarter from the first Moment I saw Mr: Laurens in Congress, to this Moment, I have never done one Thing or uttered one Expression, to my Knowledge but what flow’d from Affection & Regard. yet I saw that somebody or other had made strange Impressions upon his Spirit for which I cannot account to this Moment. I have been determined then to be Silent, and see where it will end. Mr: Jennings against whom he took offence I knew to be an honest and excellent Character, and I was determined as he was my Friend, not to quarrel with him or give him up, merely because Mr. Laurens had conceived a Prejudice against him. No Man is obliged to renounce a Friend because another Friend however respectable or Worthy is not his

Friend. I determined not to enter into such altercations in Print or by Letter, but let all these Things take their own Course.
        Since our Meeting under our new Commissions, our Affairs have gone on with the utmost Harmony, and nothing has happened to disturb our Peace. I wish this Calm may continue, and believe it will. Every Thing has passed at this Court, agreeably enough. I have gone to Versailles every Ambassadors Day, when there has been a Court and been received as well as I expected or desired. As we are accredited to the King, I shall continue to shew this Respect to him, and his Family and Court while I am here. I presented your friends Jackson and Tracy, together with Mr: Bingham of Philadelphia, who were very graciously received by all the Royal Family.
        The Chevalier de la Luzerne, who was here yesterday on a Visit, and entered into a good deal of Conversation, declares himself much in favour of a liberal Intercourse between us and the French Islands, though the Marquis de Castries is not yet clear upon this head.
        The Emperor of Morocco sent an Ambassador to Holland last Winter, to demand furniture for a Frigate or two and obtained it. I met him at the Prince of Orange’s Court, but he did not tell me, nor any body else that his Master wanted those supplies to fit out Cruizers against our Trade. Yet this appears now to have been the Fact for one of his Frigates has taken a Virginias Vessel.
        Some Americans say, that our Mediterranean Trade is not worth the Expence of treating with the Barbary Powers. others say we had better send Frigates and fight them. I am afraid we shall make a great mistake in regard to these pyratical States. I detest these barbarians as much as any Body, and my Indignation against their Piracies is as hot as that of any Body. but how can we help ourselves. our mediterranean Trade, is valuable to every one of the States, and altogether of much greater Value than all the presents which will be demanded of Us. But all our other Trade is exposed. Their Frigates and Corsairs, are not confined within the streights but they go out and spread over the Ocean. As to fighting of them, what can we do? the Contest is unequal. We have a rich Trade, for them to prey upon. They, none at all for us to make reprisals upon. Their Governments have no feeling for their Subjects; so that if we take their Vessels & imprison or put to Death their officers and Men, their Governments care not. We have and ought to have a tender feeling for our Citizens— They make Slaves of their Prisoners, and if they

chance to take a Man of Note, they demand exorbitant Ransoms for him. In short it is impossible to take Vengeance on them, or to punish them, or to hurt them, where as it is in their Power to injure, impoverish, and distress us, very much as long as the great Powers of Europe, France, England, Holland, the Emperor &c. not only treat with them and make Presents to them, but probably Support them, as a check upon the lesser Maritime Nations, and even Spain with all her Menaces and Hostilities, wishes nothing but to make a Treaty with them, like the other great Powers, which they, that is Algiers, refuse, what can we do? Upon the whole, the more this matter is considered the more difficulties we shall find, and I am clear in it, that it is our Wisdom, to treat with them as soon as possible on the best Terms we can; But where is the Money? Ay there’s the Rub. I know of no Way to get it, but by borrowing it in Holland,—and there it can’t be had untill your foreign Debt is consolidated.
        Upon the whole, my worthy Friend, our European Concerns are a vast Field, and we are obstructed in every Thing for Want of Money— If there is not a liberal Spirit encouraged in America, to conduct our Affairs in Europe in the only way in which they can be conducted, our Trade will be cramped, our Growth retarded, and all our foreign Connections involved in the utmost Perplexity.
        We must somehow or other make ourselves respectable, and respected in Europe, or we shall be despised, and derided; and Holland is a striking Example among a thousand others in History, of the Calamities brought upon a Nation by the Loss of a Consideration in the World. We are seperated from Europe, and should avoid her Wars. but we have two formidable European Powers our Neighbours on the Continent, and several others in the Islands & we must have commercial Connections with near all of them, and Commercial Connections will involve us in perpetual disputes and frequent Wars, if we do not keep up our Port. The Commissions you have sent us are very honourable, and I am earnest to do all in my Power to execute them to the Advantage and Satisfaction of the States. but we are so cramped for want of the Necessary Means, that I am sometimes afraid we shall not in any tolerable degree answer your Expectations.
        The British Ministry don’t appear to have any fix’d System towards America. and the Coldness and Distance, that there seems to be, (and no wonder) forebodes no good. I have ever thought, that after

the Peace, this Coldness and Distance should be diminished and removed as fast as possible. This can never be done but by an Exchange of Ministers. But this is attended with infinite Difficulties. A British Minister at Congress with two thousand a Year, would be a respectable Being. An American Minister at St: James’s with the same Salary would be a ridiculous one. If you consider that a Royal Governor in America, was allow’d two thousand a Year and made a great Figure, yet that Governor in England living on the same sum, was nobody, was nothing, you will see how it is. When there were thirteen Governors in America, and you have but three or four Ministers in Europe. When you consider too that each Colony maintained an Agent, at the Court of G. B. it seems to me, that placing the Ambassadors of 13 States, upon the Footing of an Agent of a Colony, or a Governor of a Province, must appear wrong. in England it must look ridiculous— Such a Minister could keep no Company, could exchange no civilities with any Body of a Rank, to do any Service. and therefore I am clear in it, you had better continue to be without a Minister in London, rather than send one to live there so poor and mean. I know that nobody in America, has any Idea, of the Expences among the great in all these Countries. None of your Ministers have ever been able to receive such Company, as they ought, even when Your Allowance was more liberal; now it is totally impossible— This was overlooked & excused in the Heat of war, and when our Existence, was a Problem, but it will be criticised every where, and by every Body, now we are at Peace and Rest.
        To talk as some have done of obliging American Ambassadors to live at Courts in Europe, in the Simplicity and Frugality of ancient Romans, in the purest Republican Times, before Luxury existed, is to rant and rave. nobody in Europe has any Idea or can form any Conception of such Manners. and if they could, they would entertain no other Sentiments of them than Contempt, Ridicule or Abhorrence— But what makes it worse, the Americans who travel, appear in great Splendor, some of them, private Gentlemen, living at an Expence, of double the Sum you allow your Ambassadors. and travellers of all Nations who return from America report the great Expence, in which many private Gentlemen live in Boston, New-York, Philadelphia &c— all conspires together to make our situation in Europe very disagreeable— I can live and be happy, on Pens Hill, on a hundred a year, but I cannot live upon two thousand a Year in any Country in Europe as a publick Minister without being

unhappy, because I can’t live in Character and because I expose myself and my Country, both to very cutting Reflections and Insinuations.
        There is at the Hague, a Mr: Magis, Envoy from the Bishop of Liege. one Day at Dinner at the Spanish Ambassador’s, he told me he had been there 30 years. It is thirty years says he, that I have been eating Ambassadors. They always invite me to their Entertainments, and I always accept. I have never had any appointment that enabled me to return their Civilities. Mais j’ai toujours mangé les Ambassadeurs. Liege may be equal to a County in America, and is defended as an Electorate of the Empire, but it will not be for the Honour or safety of the United States for their Ministers to eat Ambassadors for thirty Years. without returning the Civility. We must be eaten in our Turn.
        You will think I have been too long in Europe, and that I am infected with the Manners of this Country; if you do, call me home, and send others. I assure you I had rather be at home There I can live upon as little as any of you. here I cannot. and those you send in my Place, will find that they cannot.
        It is time to finish this tedious Letter. Adieu my Friend. Adieu.
      